Mr. Justice Thomas delivered the opinion of the court: On August 19, Aug’ust 24, and September 12, 1931, the Department of Public Works and Buildings awarded contracts to claimant for the construction of Section G-BB on State Bond Issue Boute No. 20; Section 23-BB, Boute No. 22; Section 533-H, Boute No. 53, and Section 124-A, Boute No. 100. Claimant executed the contract and bond required by the department and immediately thereafter commenced performance on the contract. On October 6,1931, the department notified claimant that payments for work done under the contract would not be made from the general appropriation for such work, because the Act under which the contract was awarded had been held invalid by the Supreme Court. The contract was made and the work thereunder performed in good faith, both the department and claimant believing it to be valid. The department, with the approval of the Attorney General for the State, has stipulated that claimant is entitled to the sum of $22,654.61 for the work, the additional expense, and rental of equipment by it, and claimant is therefore awarded that sum in compliance with said stipulation.